DAUKSCH, Judge.
Petitioner seeks a belated appeal by way of habeas corpus, alleging that his counsel was ineffective in failing to advise him of his right to appeal his sentence. This case is governed by State v. District Court of Appeal, Fifth District, 569 So.2d 439 (Fla.1990), which held that such claims should be filed in the trial court by motion pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Although this petition was filed prior to rendition of the Florida Supreme Court case, it was in the pipeline, so the petition is denied without prejudice to file a Rule 3.850 motion in the trial court.
PETITION DENIED.
COBB and HARRIS, JJ., concur.